November 16, 1923. The opinion of the Court was delivered by
The only question in this case is: Is the following deed a trust deed?
"Whereas, having constituted and appointed Judson Briggs trustee of his children, John Briggs and Addie Briggs, and those who may be born after them:
"Now, know all men by these presents, that I, Sarah Hogg (widow), of the State and County aforesaid, in consideration of the natural love and affection, and the further consideration of ten dollars to me in hand paid at and before the sealing of these presents by said Judson Briggs, have granted, bargained, sold and released, unto the said Judson Briggs, Trustee as aforesaid, to and for the following trusts, uses, interest and purposes and no other. That is to say, in trust to the said Judson Briggs, to be managed and controlled by him during his life, and in such a manner as to him shall seem fit and proper, and at his death the said real estate hereinafter described shall descend and be equally divided among and vest in his said children free from and in no way subject to, or liable for, the debt or contracts of the said Judson.
"That is to say, all that tract and parcel of land situated in the County of Barnwell, containing one hundred acres, *Page 478 
more or less, bounded east by lads of W.W. Davis; west by lands of Eliza Long; north by lands of Stephen Sanders; south by lands of Charles Still, to be used and controlled by him to and for the use and purposes, as aforesaid, and I do hereby bind myself and my heirs, executors and administrators, to warrant and forever defend all and singular the said premises unto the said Judson Briggs, Trustee, against myself and my heirs and all other persons whomsoever, lawfully claiming or to claim the same or any part thereof.
"Witness my hand and seal this 19th day of July, A.D. 1892.
                                            her "Sarah x Hogg, mark
"Witness:
"G.M. Shepheard.
"H.M. Meyers."
Let the report of the Master and the Circuit decree be reported.
I. The appellants claim that the deed conveyed to Judson Briggs merely a life estate and that at his death the land reverted to the estate of Sarah Hogg and is distributable among her heirs. It is difficult to see the foundation for such a position. We know of no rule by which the remaindermen could be divested of the remainder created by the deed.
II. Appellants claim that, as there was nothing for the Trustee to do, the Statute executed the use. If that be true, the Statute executes the use in thecestui que trust and not in the Trustee. This deed gives to Judson Briggs the right to manage and control the property. There is no rule by which a Court can assume that a beneficial interest was intended to be given to the Trustee. There is no word in the deed that intimates such an intention. The preamble recites it as a fact that the grantor had constituted and appointed Judson Briggs trustee of his children. *Page 479 
The property, therefore, conveyed to Judson Briggs, Trustee, was conveyed to him as trustee for his children.
It is entirely clear that the deed was a trust deed, and words of inheritance are not necessary.
The decree appealed from is affirmed.
MR. CHIEF JUSTICE GARY and MESSRS. JUSTICES WATTS and MARION concur.